 Case 19-20143-rlj13 Doc 61 Filed 02/03/21            Entered 02/03/21 12:01:59        Page 1 of 2



Patrick A. Swindell
SWINDELL LAW FIRM
1619 S. Kentucky St., Ste. B202
Amarillo, TX 79102
(806) 374-7979
(806) 374-1991 FAX

                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                      AMARILLO DIVISION

IN RE:                                            §
Edward L. Yost                                    §     CASE NO. 19-20143-rlj-13
AND                                               §
Terry Jean Yost                                   §

DEBTORS                                           §

                   DEBTORS REQUEST TO VOLUNTARILY DISMISS CASE

          TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

          Now comes the Debtors in the above-referenced case, by and through their attorney of
record, and requests that this Honorable Court dismiss this Chapter 13 proceeding and in support
thereof would show the Court as follows:
          1. Debtors filed a voluntary petition for relief under Chapter 13 of Title 11 of the United

States Code on May 3, 2019.

         2. Pursuant to 11 U.S.C. §1307(b), the Debtors no longer wish to proceed under Chapter

13 of the United States Bankruptcy Code and desires to voluntarily dismiss this Chapter 13 case.

         3. This case has not previously been converted from another Chapter under §706, 1128

or 1208 of the U.S.C.
Case 19-20143-rlj13 Doc 61 Filed 02/03/21            Entered 02/03/21 12:01:59        Page 2 of 2




       Wherefore, premises considered, Debtors pray that this case be dismissed without

prejudice and that Debtors have such other relief as is just.

       Dated: February 3, 2021
                                                          Respectfully submitted,

                                                          SWINDELL LAW FIRM
                                                          1619 S. Kentucky St., Ste. B202
                                                          Amarillo, TX 79102
                                                          (806) 374-7979
                                                          (806) 374-1991 FAX


                                                       By: /s/ Patrick A. Swindell
                                                        Patrick A. Swindell
                                                        State Bar No. 19587450
                                                        Attorney for Debtors

                                           Certificate of Service

       I hereby certify that the foregoing was mailed to the attached mailing matrix on February
       3, 2021.



                                                            /s/ Patrick A. Swindell
                                                            Patrick A. Swindell
